Title: To George Washington from James Seagrove, 13 January 1795
From: Seagrove, James
To: Washington, George


        
          Duplicate
          Sir
          Savannah in Georgia 13th January 1795
        
        I hope you will pardon my presumtion in troubling you with a letter at this time, which I am necessiated to do, to guard against the effects of a most cruel and injust attack made on me as Indian Agent, by a set of Land Speculators in the Legislature of

Georgia; with a view to injure me in your good opinion; and thereby to have what they conceive a very great obstacle to their schemes removed.
        In order to effect their purpose with some plausable apperance, a resolution was formed by the intended purchasers and sellers of the Indian teritory; and as they had a majority in the House of representatives they did not doubt of carrying the same through however injust or unfounded.
        These people knew my sentiments respecting their intended purchases; and they also knew that I should be a faithful guardian of the rights of the Indians, and of the reputation of the general Government (as far as rested with me) who had guaranteed to the Indians the peaceful enjoyment of these very lands about to be sold.
        During my being in Philadelphia last summer—my name was put down in one of these land Company’s lists for Six Shares—with a view perhaps of bringing me over to their party. On my return here, I was made acquainted with this circumstance; upon which I wrote a letter to the Gentleman who put my name there; and desired it should be struck off the list—This doubtless alarmed and offended the party—who immediately pushed through the House of representatives the Resolution as contained in Constant Freemans letter of the 29th December, which I herewith enclose for your perusal.
        Another most powerful cause that actuated these worthy Speculators, as well these in the Legislature (for the majority are to a man interested in the purchase) as those out of doors, was that they should fail in their plan, unless they could bring over to their party one of the members of the Senate of this State, who had the casting vote on the bill—this they did by giving a large quantity of the lands, and pledging themselves to have me removed from office, whither right or wrong; and this worthy Senator put in my place. This information I have from one of the most respectable men in this Country, and who is interested in the purchase, and was on the spot at the time, and remonstrated against the measure as cruel and injust, but in vain, I must be the sacrifice it was decreed—I have not a doubt but I shall be able very soone to give you full evidence of this iniquitous business.
        I am charged as you will please observe, in this Resolution

with having made “uniform improper representations to the Supreme Executive of the United States; that I have put improper glosses on the Indians conduct &c.” To that Supreme Executive I chearfully submit the whole of my conduct on this and every other charge that the malice of my Enemy’s will dare bring against me.
        If to tell truths, to do justice, and to risque my life to prevent an open War for three years last past, between the Georgians and the Indians, be a Crime—then I am guilty: And most true it is, that Obnoxious and guilty I appear in the Eyes of many in this Country for having done these very things—this is the sum of my offence: for the most malignant of these bad men, hath not dared to come forward with one Specifick charge against me. I therefore rest satisfyed on your goodness and justice, that the general, vague, and injust asspersions and attempts to blast my reputation, and thereby have me removed from office, will have no weight with you; And that should any specifick charge be exhibited I hope I shall have an opportunity given me of confronting the same.
        So long as a person honored with my appointment, do’s his duty honestly to the United States, he must expect such attacks from these people: But whilst I am so happy as to preserve your good opinion, I care not for all such—but shall continue to go on doing my duty honestly & uprightly without courting the smiles, or dreading the frowns, of Speculators or restless Adventurers, who alone are my Enemy’s in this country; and that purely on Account of my office. The truth is Sir, these people want a creature of their own appointed, from whom they would expect no opposition, and thereby shut the door against information or truth respecting Indian affairs in this quarter. I think it very probable that a Senator of Georgia to Congress, who is the Hero and Champion of all this land business, may endeavour to injure me with you—having no friend to oppose to him, my dependance is on my conscious inocence and rectitude of conduct to my Employers and country; and a relyance upon your unerring justice.
        I must request your patience whilst I state briefly to you what has lately taken place in Georgia respecting Indian matters.
        On the 7th Instant the Governor gave his assent to an act of the Legislature whereby this State sells it’s right to about Forty

Millions of Acres of western teritory, to four Company’s of men, for which they receive half a Million of Dollars in Cash—One fourth paid down, and the remainder by the first of november next. Titles are executed by the State on the first payment, and the property Mortgaged for the remainder. The Lands thus sold are contained in the following boundary lines, and Comprehend the whole of the Indian Towns, settlements and hunting grounds within this vast extent of teritory—Bounded West by the Missisippi, South by the southern boundary of Georgia (or reather United States) from the Missisippi, to the bay of mobile—East by the River Tensaw to the junction of the Alabama, along that River to the junction of the Coosa and Talapoosa—along the Coosa to its’ source—and thence to the top of the lookout mountain in the Cherokee Country—thence a North course to the Northern boundary of Georgia, and West by that line to the Missisippia, and down the said River to the begining. Out of these lines, about Nine million Acres are reserved by in four Tracts particularly layed off for the use of this State to sell at a future day.
        The whole of the lands within these bounds is computed to be upwards of Forty Million of acres.
        But, Sir, I have to inform you of a more immediately alarming matter, which is, that a law passed at same time, for opening a land office by this State for the sale of the Indian lands between the Rivers Oconee and Oakmulgee—this is with a condition, that leave be granted by Congress to purchase the Indians claim; for which purpose a sum of the money obtained for the sale of the Western lands is set apart; and three Commissioners are actualy appointed to treat with the Indians for the purchase—These Commissioners are, Governor Mathews, the late Judge Houstoun, and the present Judge Walton—so that you see my predictions for years past, with regard to the intentions of the Georgians is fulfilling every day. This last Act, tho’ it carry’s a specious apperance of purchase from the Indians do’s not realy intend it; and whatever may be said or urged by the people of this country to the contrary, it is my candid opinion that un[l]ess you prevent it; that the Creeks will be robed of the land in question, and much more. I am also certain, that as soone as the Indians hear what the Georgians have done, that they will consider themselves about to be sacrifised; and that

unless powerful and persuasive arguments are used to them, that they will have recourse to Arms; in which case they will receive a chearful and ready support from the Spainards, who are ready on every occasion to widen the breach between the Americans and Indians. I shall make use of every justifyable argument in my power to keep the Indians in peace and quiet, until I can hear your determination.
        As old Mr Cornell, my deputy in the Upper Creeks is now here, I shall dispatch him in a few days, with Talks from me to the Chiefs; some of whom came down with him, namely the mad Dog of Tuckabatchee, Mad Hicory & the Beau—these very good friends of America and powerful Chiefs.
        Their business was to give assurance to the Governor of Georgia of the endeavours makeing in the Nation to comply with their engagements to me; and to request that a Trade might be opened for their Nation, as it was the ardent wish of them all to brake off from the Spainards. I am exceeding sorry to be obliged to inform you; that a resolution was moved in the Senate of Georgia to have these Chiefs taken into Custody and imprisoned until the Treaty of New York should be fully complyd with; and all injury’s done to Georgia since that period made good—this was so public, having been debated in open Senate for some days—that the Chiefs must have heard it, as they grew uneasy and would not wait my return tho’ very anxious to see me—so went home no doubt much displeased—leaving Mr Cornell to wait my arrival and to carry the news I should bring from you home to them.
        I have every reason to believe that it is determined that Clarke and his party will go out in the Spring and take posession of the Indian Country as before; unless a very respectable Federal force be sent to this frontier, and stationed on the Indian side of the boundary line, which I can have permission for from the Indians. Should you think of allowing the Georgians to Treat with the Creeks, I request you will give me instructions—until then I shall prevent their doing any thing in that way publicly—I believe they are tampering with the Indians, and some bad white people who live among them—The enclosed Original Letter or address from General Clarkes party to the Chief ⟨of t⟩he Creeks will serve to strengthen this opinion, as well as to let you see how little these people regard the laws of Congress.
        
        The Spainards continue urging the Indians all they possible can to make War on the United States: Mr Cornell declares, he heard the Spanish Agent (just before he left the Nation) tell them to go out in large body’s against the American settlements; and desired that Ten Men from each Town in the Nation should go with Horses to Pensacola, and there receive Arms & Amunition as much as they could take away.
        This Land business of Georgia will be Nuts to the Spainard and they will make the most of it no doubt. The Indians have no inclination to make War on us, as a proof, they have ordered the spanish Agents out of the Nation, and they are gone—But on this News its probable they will be called back.
        I hope most sincerely, Congress will adopt your plan of furnishing the Indians with goods. I pointed out the necessity of this so very fully in my statements to the Secretary of War, just before I left Philadelphia, and which doubtless you have seen, that I shall not trouble you more with it at present.
        I have been talking with some Gentlemen of Fortune in the mercantile line—who I believe would engage to carry on this Trade without any public assistance so as to answer every purpose; provided you would assure them a constant Garrison of Four or Five hundred Men, at the place where they would fix the whole of their Trade on this frontier—I herewith enclose you Copy of a letter I wrote Governor Mathews on the 5th Instant: as yet I have no answer.
        I cannot omit ment[ion]ing as matter of absolute truth, that several parties of Armed Men from difft parts of this country, marched toward Augusta to prevent the Legislature from Selling the Western teritory: but were too late. The people of Georgia in General are much displeased at the sale, and will I think offer violence to some of the representatives. I enclose you my Letter rejecting the offer of Six shares in the Indians lands, and the Answer thereto.
        Should any bad consequences arrise to the United States from the Sale of these lands, the Georgians will not alone be to blame, as several Gentlemen in Philadelphia and other of the northren States, have advised it; and assisted with Money to carry on the scheme. One of the Associat⟨e⟩ Judges of the U.S. deposited when at Augusta (about Six weeks past) Twenty five thousand Dollars, and he is very largely interested—His

example encouraged several people who would not otherwise have joined in it.
        I am informed that the sum set apart by this State, to purchase the lands between the Oconee & Oakmulgee (which is exclusive of the land in the fork granted by the Treaty of Newyork) is Forty thousand Dollars—With all possible defference and respect, I request I may be allowed to offer an opinion on this business.
        In the first place the lands between the main stream of the Oconee and the South fork, or Chulapacka is at this hour as much considered by the Indians as their property as if the Treaty of New York had never taken place; their reasons for this I have repeatedly communicated; an⟨d⟩ I am fully of opinion, that it will be as easy a matter, to get from them the whole of the lands from the confluence of the Oconee & Oakmulgee—establishing the latter river as the boundary, from it’s falling into the river Alatamaha to it’s source; and from thence in a direct line to the Northern boundary of Georgia & so. Carolina as it will be to get them to part with the first mentioned part.
        Would it not therefore be well to try the Indians, whether they would part with the whole, and thereby satisfy them and the Georgians—I believe, Sir, that should I receive your authority for so doing—that I can bring this business about.
        The mode I would propose paying the Indians for these Lands, would be, by an Anuity equal to the full Interest of the sum agreed to be paid by the State of Georgia for the purchase—As for instance—Georgia agrees to pay Forty Thousand Dollars for this additional Cession of land—this sum to be loaned by the Indians to the United States, and the Interest arrising, together with the Fifteen hundred Dollars, which Congress are bound to pay Annualy for a part of this land—would establish a yearly and permenant fund for the Nation to provide them with clothing—This would be much better then by giving a large sum at once, which would be waisted in a short time.
        By adopting something of this kind, much mischief, expence, and very probably Blood may be spared.
        I hope you will pardon this intrusion; and that you will believe me with unalterable attachment Your faithful Devoted Obedient Very Humble Servant
        
          Js Seagrove AgentIndian Affairs
        
       